DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 22 and 45-54), as well as the species of an anti-TIGIT antibody comprising HCDRs 1-3 of SEQ ID Nos. 88-90 and LCDRs of SEQ ID Nos. 91-93, a VH region of SEQ ID NO. 128 and a VL region of SEQ ID NO. 132; and lung cancer as the disease target in the reply filed on 11/18/2022 is acknowledged.
It is noted that SEQ ID NO. 128 does not contain the elected HCDRs.  SEQ ID NO. 94 does and so will be examined here.  Applicant must clarify their election of species in response to this action, electing correctly a VH.
Claims 14-16, 23, and 35-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2022.

Claim Status
Claims 1-13, 17-21, and 24-34 are canceled.
Claims 14-16, 23, and 35-45 are withdrawn.
Claims 22 and 46-54 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/817691, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosures have the instant case and priority document are identical.  Thus, for the same reasons below that the instant disclosure fails to fully enable and adequately describe the claims so too fails the priority document, leaving the chain of priority broken.  Therefore, the U.S. effective filing date of the claims under examination is set at 05/15/2020.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 05/15/2020, 08/12/2020, 07/26/2021, and 09/13/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 46-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All claims above recite an antibody, which is defined in the specification to encompass both monoclonal and polyclonal antibody forms (Pg. 62).  However, the polyclonal form of the instantly claimed antibodies renders the claims indefinite owed to multiple structural interpretations thereof.  A polyclonal antibody will have at least two antibody species, both with a different set of parental CDRs.  So, in one interpretation of the polyclonal antibody of instant claims, there is one antibody molecule species in the mixture of antibodies that comprises all six CDRs of claim 22, for example, or both VH and VL regions as recited in claim 48, for example.  However, there is also a structural interpretation in which the heavy chain CDRs or VH region are on one antibody molecule species in the polyclonal antibody and the light chain CDRs or VL region are on another antibody species of the polyclonal antibody.  Thus, two very different structural interpretations arise from the claim language as broadly as currently claimed.  The presence of such multiple interpretations renders all claims above indefinite.  
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 46-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating cancer in a human subject suffering from cancer with a monoclonal antibody or antigen binding fragment thereof, both comprising six parental CDRs, does not reasonably provide enablement for similar methods using antibody fragments with fewer than six parental CDRs, antibodies or their fragments with mixed and matched CDRs from multiple parental antibodies, or treatment of a person without cancer as this reads on cancer prophylaxis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claim 22 drawn in part to a method of treating cancer in a human subject comprising administering to the subject an anti-human TIGIT antibody or antigen binding fragment thereof, wherein either can have an HCDR1 comprising SEQ ID NO. 88, an HCDR2 comprising SEQ ID No. 89, an HCDR3 comprising SEQ ID NO. 90, an LCDR1 comprising SEQ ID NO. 91, an LCDR2 comprising SEQ ID NO. 92, and an LCDR3 comprising SEQ ID NO. 93.  
The nature of the invention is a cancer treatment (anti-TIGIT antibody) in which TIGIT on T cells is inhibited from binding CD155 on tumor cells and this releases the T cells from tumor-mediated inhibition and leads to increase in immune response.
The level of skill of one skilled in this art is high.
The instant specification defines antigen binding fragment of an antibody as a fragment that retains at least one CDR (Pg. 62).  Related to the CDRs of instant claims, the specification teaches a murine antibody called 31C6 (Pg. 130), which is the antibody from which humanized variants of the instant claims are derived (Pg. 136).  This humanization process generated SEQ ID Nos. 124-129 as humanized variable heavy chain regions and SEQ ID Nos. 130-133 as humanized variable light chain regions (Pg. 136).  The examiner sees no evidence that just any of these heavy chain regions will function with just any of the light chain regions.  Page 147 clearly shows that the following pairs function: 127/130, 128/133, and 128/132.  See table there.  See also page 148 for explanation of how the antibodies are labeled in Figures 16-17, said figures showing additional data that these three humanized variants function.  SEQ ID Nos. 95 and 130-133 of the instant disclosure all have the same LCDRs as the elected species under examination.  Parental 31C6 comprises SEQ ID Nos. 94 (VH) and 95 (VL) (Pg. 148).  Therefore, Applicant shows only one set of LCDRs that functions to bind antigen in a whole antibody context.   The elected HCDRs under examination are found in SEQ ID No 94.  Therefore, Applicant provides only one antibody with the elected CDRs that functions. However, claim 22c alone recites 9,360 CDR combinations and so encompasses as many antibodies.  Showing of the four related antibodies above in no way makes the thousands of antibodies recited predictably functional.  The claims are not enabled to their full scope for the reasons below and it can safely be said that the coverage sought by the claims grossly outweighs Applicant’s actual inventions demonstrated in the specification.  
Claims not containing elements critical or essential to the practice of the invention, such as antibodies or antibody fragments not having all of the relevant functional complementarity determining regions (CDRs) in the proper site on an appropriate antibody heavy or light chain framework, are not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of murine or humanized antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”, on IDS).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   
Additionally, Bendig M. M. (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93, on IDS) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3).  It is noted that Bendig used Kabat CDRs in their humanization process (Pg. 86, Column 2, Paragraph, second).  Similarly, the skilled artisan recognized a “chimeric” antibody to be an antibody in which both the heavy chain variable region (which comprises the three heavy chain CDRs) and the light chain variable region (which comprises the three light chain CDRs) of a rodent antibody are recombined with constant region sequences from a human antibody of a desired isotype (see entire document, but especially Figures 1-3).  
Thus, the state of the art recognized that it would be highly unpredictable that a specific humanized or murine antibody comprising less than all six parental CDRs would have antigen binding function.  The minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of an antibody includes six parental CDRs (three from the heavy chain variable region and three from the light chain variable region) in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies of the instant claims as broadly as claimed.  
First, in the claims, the antibody or fragment can be selected from the groups given.  Thus, the fragment need not comprise all six CDRs or both variable regions listed.  Thus, as defined in the specification, it can have as little as a single CDR and this is not enabled as discussed above.
Second, with respect to the polyclonal antibody embodiment discussed above in which the polyclonal can comprise two antibodies, each having three CDRs.  Since neither is defined by a complete set of six parental CDRs (known to bind antigen), claims encompassing such polyclonal antibodies are not enabled to their full scope.  When antibodies are claimed by CDRs alone, all parental CDRs must be present.  This also speaks to claim 48, which encompasses antibody fragments claimed by single VH or VL regions.  Claim 48 also encompasses single VH and VL regions from an antibody that requires six CDRs to function.  As discussed above, without six parental CDRs, an antibody with the sequences of instant claims will not function.  Therefore, claims 48-49 are not enabled also in as far as they read on single VH or VL region peptides.  These will not bind antigen for the reasons discussed above.  Again, the examiner finds no evidence of a single CDR that can bind antigen without five other complementary CDRs in the instant disclosure.  Therefore, these claims are not enabled to their full scope for this reason also.
Claim 22 and several dependent claims also permit CDR mixing and matching from a set of recited CDRs (e.g. claim 22c).  This is due to the fact that one can choose from multiple HCDR2, HCDR3, and LCDR2. This mixing and matching amounts to no more than mutation of parental CDRs which the art recognizes to be unpredictable.
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA 79: 1979-1983, 1982, on IDS).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Not knowing, absent further experimentation, which modifications function and which do not, when, as set forth above, even a single change of an encoded amino acid can unpredictably affect structure and function, leads to one having no predictability or expectation of success for the function of any given modification.  Such random experimentation to identify at a later time what structure or fragment or modification is or is not functional and is embraced by applicant’s claims is undue experimentation.  Note that an enabling disclosure for the preparation and use of only a few analogs of a product does not enable all possible analogs where the characteristics of the analogs are unpredictable.  See Amgen Inc. v. Chugai Pharmaceutical Co. Ltd. (18 USPQ 2d 1027 (CAFC 1991)).  
As discussed above, the examiner finds only four functional antibodies derived from and including parental 31C6.  Barring evidence to the contrary, all claims that switch CDRs or variable regions between multiple antibodies are not enabled owed to the unpredictability of CDR mutagenesis as discussed above.  Only combinations thereof that are shown to be functional in the specification are enabled.  
In view of the lack of the predictability of the art to which the invention pertains as evidenced by the references above, the lack of guidance and direction provided by applicant, and the absence of working examples, undue experimentation would be required to make and use the antibodies of the instant claims as broadly as currently claimed, absent a specific and detailed description in applicant’s specification of how to effectively practice this and absent working examples providing evidence which is reasonably predictive that the claimed antibodies are functional, commensurate in scope with the claimed invention.
With respect to cancer prevention, treating is defined on page 60 of the specification as giving the recited antibody to the subject having one or more disease symptoms or being suspected of having a disease in order to, in part, inhibit progression of the symptoms and thus the disease.  Thus, the subject could have a cancer symptom or precancer that is not cancer and the antibody be used to inhibit progression to cancer, in effect, preventing cancer.  Such is stated as a purpose on pages 68 and 103 of the invention. This is not enabled for the reasons infra.
No material has been found to date that has been shown to or would be expected to prevent cancer, and there is no working example, prior art, or any evidence that would provide the skilled artisan with any predictable guidance to use the claimed invention.  It would be reasonable to conclude the claimed invention is not enabled.
Reasonable guidance with respect to preventing any cancer relies on quantitative analysis from defined populations that have been successfully pre-screened and are predisposed to particular types of cancer. This type of data might be derived from widespread genetic analysis, cancer clusters, or family histories.  The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer and link those results with subsequent histological confirmation of the presence or absence of disease.  This irrefutable link between antecedent drug and subsequent knowledge of the prevention of the disease is the essence of a valid preventive agent.   Further, a preventive administration also must assume that the therapeutic will be safe and tolerable for anyone susceptible to the disease.  
The vaccine art teaches that compositions comprising some tumor associated antigens are effective in treatment of cancer through generation of immunogenic response to the tumor antigen (see for example, Komenaka et Al., Clinics in Dermatology, 2004, Vol. 22, Pg. 251-265, specifically page 257).  However, nowhere in the art does it show that tumor antigens are effective at preventing cancer.  Evans et Al. (Q. J. Med 1999: 92: 299-307) teach that vaccines against cancer are not fully established, and it is stated that adjuvant therapy to prevent or delay disease still needs experimentation.  Evans et Al. further state that such cancer vaccines are at best used as a therapeutic and not as a prophylactic and that “the notion that cancer vaccines will replace standard therapeutic strategies in malignant disease still belongs to the realm of fiction” (see page 303 last paragraph).
In some cases, it is known that certain cancers arise from a single cause.  This cause can be viral as in the case of cervical cancer, caused predominantly by persistent cervical infection with human papillomavirus (HPV) (Schiffman et Al., The New England Journal of Medicine, Vo. 353, No. 20, Pg. 2101-2104, 2005).  Schiffman et Al. teach that primary prevention through vaccination against HPV might be possible in young women (Pg. 2101, Column 3, Paragraph, first parital).  However, they also teach that vaccine evaluations are ongoing (Pg. 2103, Column 3, Paragraph, first full).  In addition, the most promising vaccines designed against HPV types 16 and 18 would only prevent 70 percent of cervical cancer cases at best (Pg. 2103, Column 2, Paragraph, first full).  Therefore, there is still no vaccine that can definitively prevent a cancer.  Current evidence points only to the potential of future prophylactic agents.   
The art of small molecule chemotherapeutics teach that some molecules successful at treating cancers can also reduce risk.  Cuzick et Al. (The Lancet, Vol. 361, Pg. 296-300, 2003) teach that tamoxifen can reduce the risk of ER-positive breast cancer but cannot be recommended as a preventive agent (Pg. 299, Column 2, Paragraph, first).  The reason it cannot be recommended centers around the need for continued research into specific subgroups of high-risk but healthy women for whom the risk-benefit ratio is sufficiently positive to recommend prophylactic tamoxifen treatment  (Pg. 299, Column 2, Paragraph, first).  
With respect to peptide-based cancer prevention agents, the art currently does not recognize a definitive example though promising candidates are present.  Hernandez-Ledesma (Peptides, Vol. 30, Pg. 426-430, 2009) teaches that lunasin, a peptide discovered in soy has demonstrated cancer-preventative capacity in vitro and mouse models (Abstract).  The authors define it as a perfect candidate to exert an in vivo cancer-preventive activity but more research is required to establish it in this role (Pg. 429, Column 2, Paragraph, first partial).  
Therefore, the art has only recognized the treatment of a cancer and all claims are rejected here for encompassing cancer prevention with the recited antibody.

Claims 22 and 46-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims above are drawn in part to genera of polyclonal antibodies comprising antibody molecules defined by only three CDRs or a single variable region.  See the indefiniteness rejection above.  When one goes to the instant specification to identify a representative number of species to define the claimed genera of antibodies, they find no polyclonal antibodies. They do find monoclonal antibodies that comprise the recited structures.  They find the three humanized variants above and the parental 31C6 as functional antibodies.  Approximately 40 CDR variants are taught for 31C6 in Table 4 but all are highly related and not all appear to function in just any antibody context.  These provide only a single species of LCDR set and only a few species of related HCDRs.  Also, light chain variable region SEQ ID NO. 132 is only shown to pair with heavy chain variable region SEQ ID NO. 128 to produce a functional antibody.  SEQ ID NO. 128 can also pair with SEQ ID NO. 133.  Taken all together, Applicant has not presented a representative set of antibodies to encompass the polyclonal antibody genus discussed above.
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  Accordingly, the instant claims have been evaluated in view of that guidance.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Furthermore, to satisfy the written description requirement for the genus of antibodies comprising only three CDRs or a single recited variable region with specific epitope, Applicant must adequately describe representative antibodies to reflect the structural diversity of the claimed genus. See Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA[s] that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. . A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  
Based on the instant disclosure, with respect to the CDRs elected, one of ordinary skill in this art could only visualize an antibody molecule comprising both the single set of LCDRs and set of HCDRs disclosed to function and discussed above.   However, since the claims read on polyclonal antibodies, this allows for each antibody molecule species therein to be defined by a single set of CDRs (either from VH or VL) or by a single variable region.  Applicant however has not provided a representative number of species to adequately describe these genera.  With respect to all claims reading on antibody species defined by only three CDRs, but requiring six CDRs, one of ordinary skill in this art would not be able to predict or visualize from the instant disclosure any other complementary CDR sets other than the single sets above disclosed.  As discussed above in the works of Rudikoff, changing CDR sequences is unpredictable.  Thus, the practitioner would not be able to view Applicant in possession of any other complementary CDR sets other than those disclosed.  Similarly, claims with embodiments discussed above in which antibody molecules are defined by a single variable region are also not adequately described.  This is for the same reasons discussed supra.  One of ordinary skill in this art could not visualize any other complementary CDR sets to pair with the recited VH or VL regions in order to build a functional antibody other than the CDR sets disclosed above.  
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV.  See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein). “Functional” terminology, such as binding to an antigen, may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  
Note that the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Even when several species are disclosed, these are not necessarily representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, as here, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  Since each genus recited in the instant claims is large, it would be very challenging to describe sufficient species to cover the structures of the entire genus.   Four species is certainly not adequate.  Even if all CDR variations worked (up to 40 variants) these are still only highly related antibody species when each are added to a set of complementary five known CDRs.  Thus, as was the case with Joe-9 above, the entire genus is not sufficiently represented by a family of such closely related antibodies.
Since only a few species of HCDR set and a single species of LCDR set are provided to describe all antibody structures encompassed by the instant claims comprising elected CDRs, all claims drawn to the antibody genera  discussed above fail the written description requirement.  A representative number of species has not been taught to describe these genera of antibodies recited by three CDRs or a single variable region.  In fact, owed to the variation among antibodies with respect to their CDRs, the structure of antibodies that correlates with their function, there is no representative number of antibodies for the entire genus of the instant claims or genera discussed above, barring evidence to the contrary.  This is because the entire genus must be sufficiently represented.  Yet, the disclosure of one set of six antibody CDRs does not guide one of skill to the next set of CDRs.  This is because it is well-known in this art that mutation of CDR residues leads to loss of antigen binding, as discussed with respect to Rudikoff above.  The described species therefore cannot be considered representative of any recited genera of antibodies in the claims.  E.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). For any antibody genus, the entire genus cannot be sufficiently represented by any amount of species.  The technology is too unpredictable to predict all structures covered by said genus. Said another way, there is no structure/function correlation among all members of an antibody genus since the CDR sets, the structures responsible for antigen binding, vary between each species. Thus, the claims are rejected here.
All claims reading on antibody fragments as small as a single CDR are also rejected here for lack of written description.  Applicant shows no evidence that they were in possession of such fragments that bind antigen.  At least six parental CDRs are required to bind antigen here.  
As discussed above, an applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  Therefore, it is recommended that the instant claims be amended to read on the method using a monoclonal antibody comprising all parental CDRs of the species disclosed since it is these structures together that are required to bind the recited antigen.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22 and 46-54 are rejected under 35 U.S.C. 102a1 as being anticipated by Williams (US2017/0198042, published 07/13/2017).
Williams teaches anti-TIGIT antibodies and their use in treatment of cancer (0001 and 0061).  Their invention provides a method of treating cancer in a subject comprising administering to the subject an effective amount of an anti-TIGIT antibody of the invention, optionally in association with a further therapeutic agent or procedure (0061).  The subject is a human subject (0061).  Their antibody can be combined with other agents (0005).  One such antibody comprises SEQ ID Nos. 132 and 128 (0021) as VL and VH respectively.  This are identical to instant SEQ ID NO. 132 and 128 respectively.  These variable regions have the CDRs of instant claim 47.  They further teach an antibody having their SEQ ID NO. 94 and SEQ ID NO. 95 (0027) as VH and VL respectively.  These variable regions comprise the elected CDRs of instant claim 46 and are identical to instant SEQ ID NO. 94 and 95 respectively.  Said antibody can be full-length (0046) with two heavy and two light chains (0050).  It can also have a human IgG1 constant region of SEQ ID NO. 86, which is identical to instant SEQ ID NO. 86 (0048 and 0050).  It can have this IgG1 constant domain and human kappa light chain domain as discussed infra (0050).  Their antibody can comprise instead a human IgG4 constant domain of SEQ ID NO. 55 (0048), which is identical to instant SEQ ID NO. 55.  In any of these embodiments, the antibody can have their SEQ ID NO. 56, a human kappa constant domain identical to instant SEQ ID NO. 56 (0049).  
Taken all together, Williams clearly anticipates the claims above.

Claim Rejections - Improper Markush Grouping
Claims 22 and 46-54 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  
See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and a common use that flows from the substantial structural feature for the following reasons:  
MPEP 803.02 provides guidance on the analysis of a proper Markush group.  Members of a proper Markush group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  The MPEP further provides that in the members of a proper Markush group there should be (1) a common utility, and (2) a substantial structural feature essential to that utility.  
In the instant case, as is clear from the discussions of Paul and Bendig above, the structure of antibodies that correlates with their antigen binding function is their set of parental CDRs.  However, with respect to the anti-TIGIT antibodies of instant claims, none of the instant claims above contain a proper Markush group of these antibodies since not all TIGIT antibodies therein contain the same set of six CDRs.  This is true in all claims that read on the polyclonal embodiment discussed above.  The complementary set of three CDRs or complementary variable region is not disclosed in these embodiments.  It is also true in most claims in the monoclonal antibody embodiment.  Any claim above that recites alternatives that do not have the same set of parental CDRs contains an improper Markush group and is rejected here.   
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1). 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642